DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 06/29/2022 for 17012022. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 was filed before the mailing date of a first action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Response to Arguments
In view of Applicant's amendments, the objection of claims 1-4, 8-9, 11, 13, and 16-20 have been withdrawn.
In response to Applicant's amendments, the 112(f) interpretation of the "user interface" term has been withdrawn in view of the sensor hardware modifying the user interface. However, a new 112(f) interpretation has been made in view of the newly amended limitation "rendering module configured to render" recited in claim 13.
Applicant's arguments with respect to claim 1, have been considered but are not persuasive because the arguments do not apply to the newly cited Morris reference being used in the current rejection.
Claims 13 and 17 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-12, 14-16, and 18-20 remain rejected at least based on their dependence from independent claims 1, 13, and 17.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “rendering module configured to render” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure ("rendering module 207 of the device renders a 3D view of the virtual keyboard 206 via the light engines", Specification, para 0045) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 20170293402 A1) in view of Kawamura (US 20180321798 A1).

As to claim 1, Morris discloses a computer-implemented method of processing tracking inputs for engaging with a visual interface having selectable visual elements [Fig. 1, para 0028, system detects data (read: tracking input) indicating user gaze on displayed keyboard (read: interface) with keys (read: selectable visual elements)], the method comprising:
receiving the tracking inputs for tracking user motion [Fig. 1, para 0030, receive data, note the limitation "for tracking user motion" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim (see MPEP 2111.04); nevertheless, note data indicates user gaze (read: motion)];
determining that the tracking inputs meet a selection criterion for at least one of the selectable visual elements [para 0035-0036, 0044, determine location of user gaze on (read: selection criterion) keyboard key (read: selectable visual element)];
upon tracking inputs meeting a selection criterion for the at least one of the selectable visual elements:
(i) instigating an action associated with the at least one of the selectable visual elements [para 0035, 0044, enter key as text (read: action) once device detects desired entry of key], and
(ii) using a predictive model to update a first and a second selection parameter for at least one other of the selectable visual elements according to a likelihood of the at least one other of the selectable visual elements being subsequently selected [para 0039, 0044, 0046-0047, language model predicts probability of available input keys of being subsequent input and adjusts input characteristics of available input keys],
the first selection parameter defining a[n] … area of the at least one other of the selectable visual elements that is increased by changing a key … value for the at least one other of the selectable visual elements if the at least one other of the selectable visual elements is more likely to be subsequently selected [Fig. 5, para 0017, 0069, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the first selection parameter defining a visible area of the at least one other of the selectable visual elements that is increased by changing a key depth value for the at least one other of the selectable visual elements" to be performed if the conditional "if the at least one other of the selectable visual elements is more likely to be subsequently selected" does not occur; nevertheless, note keyboard increases size of key target (read: area) based upon a high probability of the key being a subsequent key], and
the second selection parameter defining a selection duration in which a pointer to remain intersected with the visible area of the at least one other of the selectable visual elements for the at least one other of the selectable visual elements to be selected [para 0035, 0044-0047, adjust respective dwell time for input key with high probability of being subsequent input, where respective dwell time (read: selection duration) is the required duration before detecting a user gaze location (read: pointer, note location falls under broadest reasonable interpretation of pointer including a pointing location as consistent with Applicant's specification (para 0059)) on (read: remain intersecting) a keyboard key is determined as a desired entry].
However, Morris does not specifically disclose defining a visible area of the at least one other of the selectable visual elements that is increased by changing a key depth value for the at least one other of the selectable visual elements.
Kawamura discloses defining a visible area of the at least one other of the selectable visual elements that is increased by changing a key depth value for the at least one other of the selectable visual elements [Figs. 8-9, para 0043-0044, 0075, dispose icons at a distance (read: depth value) from user, where closer icons are displayed with an increased icon size].
Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the key area as disclosed by Morris with increasing a visible area of an icon by changing an icon depth value as disclosed by Kawamura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Morris as described above to increase efficiency of icon selection [Kawamura, para 0043].

As to claim 2, Morris discloses the method of claim 1, wherein the selection criterion requires the pointer defined by the tracking inputs to intersect the visible area of the at least one of the selectable visual elements [para 0030, 0035, determine user gaze on key from receiving sensor data indicating location of user gaze on (read: intersect) displayed keyboard key].

As to claim 3, Morris discloses the method of claim 1,
wherein the selection criterion requires the pointer to remain intersected with the visible area of the at least one of the selectable visual elements for the selection duration [para 0030, 0035, determine user gaze on key from receiving sensor data indicating location of user gaze on (read: intersect) displayed keyboard key],
wherein if the pointer stops intersecting the visible area before the selection duration expires, the selection routine terminates without selecting the at least one of the selectable visual elements [Fig. 5, para 0035, 0069-0071, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection routine terminates without selecting the selectable visual element" to be performed if the conditional "if the pointer stops intersecting the visible area of the selectable visual element before the selection criterion is met" does not occur; nevertheless, note system does not enter letters S and E when user gaze as represented by arrow moves over letters during first input followed by subsequent input],
wherein if the pointer remains intersected with the visible area for the selection duration, (i) the action is instigated and (ii) the predictive model is used to update the first and second selection parameters for the at least one other of the selectable visual elements [para 0035, 0043-0047, 0069, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "(i) the action is instigated and (ii) the predictive model is used to update the first and second selection parameters for the at least one other of the selectable visual elements" to be performed if the conditional "if the pointer remains intersected with the visible area for the selection duration" does not occur; nevertheless, note system enters key as text (read: action) and adjusts input of available input key including key target size and dwell time (read: selection parameters) once user gaze dwells on key for duration of respective key dwell time].

As to claim 4, Morris discloses the method of claim 1, wherein using the predictive model to update the first and second selection parameters comprises increasing [an] area and reducing the selection duration of the at least one other of the selectable visual elements if the at least one other of the selectable visual elements is more likely to be selected according to the predictive model [Figs. 3, 5, para 0035, 0044-0047, 0069, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "wherein using the predictive model to update the first and second selection parameters comprises increasing the visible area and reducing the selection duration of the at least one other of the selectable visual elements" to be performed if the conditional "if the at least one other of the selectable visual elements is more likely to be selected according to the predictive model" does not occur; nevertheless, note model adjusts input for available input key with high probability of being subsequent input, where high probability keys are assigned a larger target boundary (read: area) and shorter dwell time (read: selection duration)].
However, Morris does not specifically disclose increasing a visible area.
Kawamura discloses increasing a visible area of an icon if the icon is more likely to be selected [Fig. 8-9, para 0043-0044, 0075, dispose icons selected at higher frequency on a layer (read: depth) closer to user, where closer icons are displayed with an increased icon size].
Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the predictive model increasing an area of a keyboard key if the key is more likely to be selected as disclosed by Morris with increasing a visible area of an icon if the icon is more likely to be selected as disclosed by Kawamura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Morris as described above to increase efficiency of icon selection [Kawamura, para 0043].

As to claim 5, Morris discloses the method of claim 1, wherein the visual interface is defined in … space [Figs. 1-2, para 0003, 0030, device presents keyboard within environment], and the tracking inputs are for tracking user pose changes [para 0030, device receives data, note the limitation "for tracking user pose changes" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "tracking inputs" as recited in the claim (see MPEP 2111.04); nevertheless, note data indicate user eye gaze location on key which fall under the broadest reasonable interpretation of pose vector including a location and orientation as consistent with Applicant's specification (Specification, para 0042-0043)].
However, Morris does not specifically disclose 3D space.
Kawamura discloses wherein the visual interface is defined in 3D space [para 0038, 0042-0043, display icons in three-dimensional space].
Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the space as disclosed by Morris with the 3D space as disclosed by Kawamura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Morris as described above to enhance a sense of immersion and improve operability [Kawamura, para 0003].

As to claim 6, Morris discloses the method of claim 1, wherein the pointer comprises a user pose vector [para 0030, 0035, determine user gaze on key from receiving sensor data indicating location of user gaze, note gaze location falls under the broadest reasonable interpretation of pose vector including a location and orientation as consistent with Applicant's specification (Specification, para 0042-0043)].

As to claim 7, Morris discloses the method of claim 6, wherein the user pose vector defines one of: [para 0030, data indicate user eye gaze location on key which fall under the broadest reasonable interpretation of pose vector including a location and orientation as consistent with Applicant's specification (para 0042-0043), note strikethrough indicates non-selected alternative], 

As to claim 8, Morris discloses the method of claim 1, wherein the first selection parameter sets … the at least one other of the selectable visual elements relative to a user location in … space, [and] the visible area of the at least one other of the selectable visual elements … [Figs. 1-2, 5, para 0003, 0030-0031, 0034, 0069, device displays keyboard viewed by user (read: user location) in environment (read: space) with keys indicated by key boundary (read: visible area)].
However, Morris does not specifically disclose setting a depth of the at least one other of the selectable visual elements relative to a user location in 3D space, the visible area of the at least one other of the selectable visual elements defined by the depth.
Kawamura discloses setting a depth of the at least one other of the selectable visual elements relative to a user location in 3D space [Fig. 7, para 0038, 0042-0043, dispose icon in three-dimensional space at distance (read: depth) from user], the visible area of the at least one other of the selectable visual elements defined by the depth [Fig. 8, para 0044, 0075, displayed icon size is based on distance of icon to user].
Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify displaying a keyboard key as disclosed by Morris with displaying an icon with a size at a depth in 3D space as disclosed by Kawamura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Morris as described above to increase efficiency of icon selection [Kawamura, para 0043].

As to claim 9, Morris discloses the method of claim 1,
wherein the selection criterion requires the pointer defined by the tracking inputs to intersect the visible area of the at least one of the selectable visual elements [para 0030, 0035, detect key entry by determining user gaze on (read: intersect) displayed keyboard key], and the selection criterion requires the pointer to remain intersected with the visible area of the at least one of the selectable visual elements for the selection duration [para 0035, 0043-0044, detection key entry as user gaze dwells on key for duration (read: remain intersected) of respective key dwell time],
wherein if the pointer stops intersecting the visible area of the at least one of the selectable visual elements before the selection duration expires, the selection routine terminates without selecting the at least one of the selectable visual elements [Fig. 5, para 0035, 0069-0071, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection routine terminates without selecting the at least one of the selectable visual elements" to be performed if the conditional "if the pointer stops intersecting the visible area of the at least one of the selectable visual elements before the selection duration expires" does not occur; nevertheless, note system does not enter letters S and E when user gaze as represented by arrow moves over letters during first input followed by subsequent input in response to gaze duration of respective key dwell time],
wherein if the pointer remains intersected with the visible area of the at least one of the selectable visual elements for the selection duration, (i) the action is instigated and (ii) the predictive model is used to update the first and second selection parameters for the at least one other of the selectable visual elements [para 0035, 0043-0047, 0069, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "(i) the action is instigated and (ii) the predictive model is used to update the first and second selection parameters for the at least one other of the selectable visual elements" to be performed if the conditional "if the pointer remains intersected with the visible area of the at least one of the selectable visual elements for the selection duration" does not occur; nevertheless, note system enters key as text (read: action) and probabilistic model adjusts input of available input key including key target size and dwell time (read: selection parameters) once user gaze dwells on key for duration of respective key dwell time];
wherein the updated first and second selection parameters update the selection duration for the at least one other of the selectable visual elements [para 0035, 0043-0047, 0069, model adjusts dwell time of available input key],
wherein [an] … area of the at least one other of the selectable visual elements is increased but the selection duration thereof is reduced if the at least one other of the selectable visual elements is more likely to be selected according to the predictive model [Figs. 3, 5, para 0035, 0044-0047, 0069, note the broadest reasonable interpretation of the claim does not require the contingent limitation of "wherein the visible area of the at least one other of the selectable visual elements is increased" to be performed if the conditional "if the at least one other of the selectable visual elements is more likely to be selected according to the predictive model" does not occur; nevertheless, note model determines input key with high probability of being subsequent input and assigns high probability keys a larger target boundary (read: area) and shorter dwell time (read: reduced selection duration)];
wherein the first selection parameter sets … the at least one other of the selectable visual elements element in … space according to its likelihood of being selected [Fig. 5, para 0003, 0017, 0069, keyboard determines target boundary of key of displayed keyboard within environment based on probability that key will be subsequent key entered]
However, Morris does not specifically disclose wherein the visible area of the at least one other of the selectable visual elements is increased if the at least one other of the selectable visual elements is more likely to be selected according to the predictive model; and sets an initial depth of the at least one other of the selectable visual elements element in 3D space according to its likelihood of being selected.
Kawamura discloses wherein the visible area of the at least one other of the selectable visual elements is increased if the at least one other of the selectable visual elements is more likely to be selected according to the predictive model [Fig. 8-9, para 0043-0044, 0075, dispose icons selected at higher frequency on a layer (read: depth) closer to user, where closer icons are displayed with an increased icon size]; and sets an initial depth of the at least one other of the selectable visual elements element in 3D space according to its likelihood of being selected [Fig. 7, para 0038, 0042-0043, dispose icon in three-dimensional space at distance (read: depth) from user, where icons selected at higher frequency are disposed on layer closer to user]
Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify increasing a target area of a keyboard key if the key is likely to be selected as disclosed by Morris with increasing a size of an icon by disposing an icon closer to a user if the icon is likely to be selected as disclosed by Kawamura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Morris as described above to increase efficiency of icon selection [Kawamura, para 0043].
Morris teaches the selection routine [para 0044, 0046-0048, device detects key entry] but not explicitly wherein the selection routine applies incremental depth changes to the at least one other of the selectable visual elements whilst the pointer remains intersected with the visible area thereof, the selection duration being defined by the initial depth and a motion model used to apply the incremental depth changes. 
However, Morris teaches wherein the selection routine applies … changes to the at least one other of the selectable visual elements, the selection duration being defined … and a … model used to apply the … changes [para 0039, 0044, 0046-0048, probabilistic model determines (read: apply changes) for available input key including subsequent dwell time (read: selection duration) based on probability of subsequent input] and Kawamura teaches applying incremental depth changes to the at least one other of the selectable visual elements whilst the pointer remains intersected with the visible area thereof, [a] duration being defined by the initial depth and a motion model used to apply the incremental depth changes [Fig. 9, para 0071-0072, move (read: motion model) icon toward user with linear movement (read: incremental depth changes) from a layer on which icon is disposed to predetermined distance from screen when cursor selects icon, note one of ordinary skill would recognize that a linear movement of an icon from an initial layer to a predetermined screen layer would be over a duration of time].
Because Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morris modifying the model defining how a displayed keyboard key is selected with the teachings of Kawamura of a selection routine applying incremental depth changes according to a motion model including an initial depth defining a duration during which a selected icon moves to result in "wherein the selection routine applies incremental depth changes to the at least one other of the selectable visual elements whilst the pointer remains intersected with the visible area thereof, the selection duration being defined by the initial depth and a motion model used to apply the incremental depth changes" with a reasonable expectation of success to efficiently select prioritized icons [Kawamura, para 0043, 0075].
 However, while Morris does not teach "the selection criterion for the at least one other of the selectable visual elements being met if and when the at least one other of the selectable visual elements reaches a threshold depth", one of ordinary skill in the art would recognize that the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection criterion for the at least one other of the selectable visual elements being met" to be performed if the conditional "if and when the at least one other of the selectable visual elements reaches a threshold depth" does not occur.
Nevertheless, in an effort to advance compact prosecution, Morris teaches the selection criterion for the at least one other of the selectable visual elements being met if and when the at least one other of the selectable visual elements reaches a threshold time [para 0035, 0043-0044, detect desired entry of key as user gaze dwells on key for duration of respective key dwell time (read: meet selection criterion)] and Kawamura teaches indicating a selected icon when an icon reaches a threshold depth [Figs. 8-9, para 0064-0066, 0072, icon indicates selection when icon moves and stops at fixed distance from user (read: threshold depth)].
Because Morris and Kawamura are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morris identifying selection of a key based on a period of time with the teachings of Kawamura identifying a selected key based on a threshold depth to result in "the selection criterion for the at least one other of the selectable visual elements being met if and when the at least one other of the selectable visual elements reaches a threshold depth" with a reasonable expectation of success to efficiently select prioritized icons [Kawamura, para 0043, 0075].

As to claim 11, Morris discloses the method of claim 1, wherein said action associated with the at least one other of the selectable visual elements comprises providing an associated selection input to an application [para 0040, 0044, enter key as entered text in typing routine (read: application, note the broadest reasonable interpretation of application includes any software)].

As to claim 12, Morris discloses the method of claim 11, wherein the selection input is a character selection input [para 0035, 0044, enter character associated with key as text] and the predictive model comprises a language model for predicting the likelihood of one or more subsequent character selection inputs [para 0037, 0044, 0059, probabilistic language model predicts probability for available input key corresponding to character as subsequent input].

As to claim 13, Morris and Kawamura, combined at least for the reasons above, Morris discloses a computer system [Fig. 1, para 0028, system] comprising: a user interface comprising a sensor configured to generate tracking inputs for tracking user motion [Fig. 1, para 0028, 0030, sensor detects data (read: tracking inputs) indicating location of user gaze] and a rendering module configured to render a visual interface having selectable visual elements [Fig. 2, para 0025, 0031, 0033-0034, system includes head-mounted display presenting virtual keyboard (read: visual interface) including keys (read: selectable visual elements), note display is an image source and falls under broadest reasonable interpretation of the structural light engine including a display as consistent with Applicant's specification (para 0028)]; and one or more computer processors configured [para 0038, system processor executes instructions] to: perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 14, Morris discloses the computer system of claim 13, wherein the user interface comprises one or more light engines and the rendering module is configured to render a virtual or augmented reality view of the visual interface via the one or more light engines [Figs. 1-2, para 0025, 0031, system includes head-mounted display (read: light engine) presenting virtual keyboard].

As to claims 15 and 16, Morris and Kawamura, combined at least for the reasons above, disclose the computer system of claim 13 comprising limitations substantially similar to those recited in claims 5 and 8, respectively, and are rejected under similar rationale.

As to claim 17, Morris and Kawamura, combined at least for the reasons above, Morris discloses non-transitory computer readable media embodying program instructions, the program instructions configured, when executed on one or more computer processors [para 0014, 0038, system media stores instructions executed by system processor], to: perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 18-20, Morris and Kawamura, combined at least for the reasons above, disclose the non-transitory computer readable media of claim 17 comprising limitations substantially similar to those recited in claims 2-4, respectively, and are rejected under similar rationale.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris and Kawamura as applied to claim 9 above, and further in view of Keane et al. (US 20140372957 A1).

As to claim 10, Morris discloses the method of claim 9.
While Morris does not teach "wherein if the selection routine terminates at a terminating depth, before the threshold depth is reached, because the pointer no longer intersects the visible area of the at least one other of the selectable visual elements, and the pointer subsequently re-intersects the visible area of the at least one other of the selectable visual elements before any other selectable visual element of the selectable visual elements is selected, the selection routine resumes from the terminating depth for the at least one other of the selectable visual elements", one of ordinary skill in the art would recognize that the broadest reasonable interpretation of the claim does not require the contingent limitation of "the selection routine resumes from the terminating depth for the at least one other of the selectable visual elements" to be performed if the conditional "if the selection routine terminates at a terminating depth, before the threshold depth is reached, because the pointer no longer intersects the visible area of the at least one other of the selectable visual elements, and the pointer subsequently re-intersects the visible area of the at least one other of the selectable visual elements before any other selectable visual element of the selectable visual elements is selected" does not occur.
Nevertheless, in an effort to advance compact prosecution, Kawamura teaches a terminating depth [para 0044, 0072, depth of icon when another icon is selected from currently selected icon] and a threshold depth [para 0044, 0072, selected icon stops at predetermined distance from user] and Keane teaches wherein if [a] selection routine terminates at a terminating depth, before [a] threshold [time] is reached, because [a] pointer no longer intersects [a] visible area of [] at least one other of the selectable visual elements, and the pointer subsequently re-intersects the visible area of the at least one other of the selectable visual elements before any other selectable visual element of the selectable visual elements is selected, the selection routine resumes from the terminating [time] for the at least one other of the selectable visual elements [Fig. 10, para 0095-0097, reset timer for selectable object (read: resume selection routine) if user looks away and looks back to selectable object (read: subsequent re-intersection), note timer step is terminated when method proceeds to checking if the user looks back at the selectable object and that no other object has been selected before the user looks back to the selectable object].
Because Morris, Kawamura, and Keane are analogous art to the claimed invention being from a similar field of endeavor of selection user interfaces, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawamura of a termination depth and a threshold depth with the teachings of Keane resuming a selection routine from a termination time before a threshold time is reached when an engagement condition is satisfied again. One of ordinary skill would understand this would result in "wherein if the selection routine terminates at a terminating depth, before the threshold depth is reached, because the pointer no longer intersects the visible area of the at least one other of the selectable visual elements, and the pointer subsequently re-intersects the visible area of the at least one other of the selectable visual elements before any other selectable visual element of the selectable visual elements is selected, the selection routine resumes from the terminating depth for the at least one other of the selectable visual elements" with a reasonable expectation of success to allow more effective navigation without unintended selections [Keane, para 0003, 0022].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bar-Zeev et al. (US 20200225747 A1) generally teaches reducing a distance and increasing a visible size of a selectable icon.
Foresti (US 20180173417 A1) generally teaches increasing a visible size of augmented keyboard keys predicted to be subsequently selected.
Galor et al. (US 20130044053 A1) generally teaches increasing a visible area, decreasing a selection time, and decreasing a user distance for keyboard keys predicted to be subsequently selected.
Ratcliff (US 20210042015 A1) generally teaches decreasing an object distance to a user while maintaining a user gaze and selecting the object at a threshold distance.
Shigeta et al. (US 20160342205 A1), Tamaoki et al. (US 20170274283 A1) generally teaches restarting a selection timer if a user gaze is removed and restarted on a selectable item.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145